Citation Nr: 1001778	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  04-28 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.   What evaluation is warranted for sarcoidosis from May 6, 
2003?

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for allergies/hay 
fever.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to January 
1976 and additional unverified service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  August 2003 and December 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

The issues of entitlement to service connection for 
allergies/hay fever and hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Since May 6, 2003, the Veteran's sarcoidosis has not been 
manifested by pulmonary involvement requiring systemic high 
dose (therapeutic) corticosteroids for control, and he has 
not shown pulmonary function findings warranting a higher 
rating.

2.  The evidence demonstrates that a lumbar spine disorder 
was neither incurred nor aggravated as a result of an injury 
or disease during active service.


CONCLUSIONS OF LAW

1.  Since May 6, 2003, the criteria for a disability rating 
in excess of 30 percent for sarcoidosis have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.97, Diagnostic Code 6846 
(2009).

2.  A lumbar spine disorder was not incurred or aggravated 
inservice.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 
5107; 38 C.F.R. § 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.

As to the claim for an initial increased rating for 
sarcoidosis, since service connection, an initial rating, and 
an effective date have been assigned, the notice requirements 
of 38 U.S.C.A. § 5103(a) have been met. 

As to the claim for service connection for a lumbar spine 
disorder, the requirements of 38 U.S.C.A. §§ 5103 and 5103A 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the appellant in June 2003 
correspondence and in a September 2003 statement of the case 
of the information and evidence needed to substantiate and 
complete the claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  The RO provided notice of how 
disability ratings and effective dates are determined.  The 
claim was readjudicated in an October 2008 supplemental 
statement of the case. 
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, affording VA examinations.  
In his August 2003 notice of disagreement, the Veteran 
indicated that the VA had not obtained a complete copy of his 
service treatment records.  The RO made an additional request 
for records from the National Personnel Records Center in 
July 2005.  The response indicated that there were no 
additional service treatment reports available and that all 
available records had been previously furnished to the RO in 
February 2003.  Furthermore, the Board notes that, in an 
October 2009 written statement, the Veteran's representative 
indicated that the July 2009 VA examination for evaluation of 
sarcoidosis was inadequate.  Specifically, it was noted that 
the examiner failed to provide a required statement as to 
whether or not a Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) was needed in 
evaluation of the Veteran's disorder.  The Board finds that 
the July 2009 VA examination provides sufficient information 
regarding the Veteran's medical history, clinical findings, 
and diagnoses of his sarcoid disability from which the Board 
can reach a fair determination.  The July 2009 examiner's 
findings are appropriate to evaluation the Veteran's claim 
under the specific diagnostic code (DC 6846) used to evaluate 
claims for sarcoidosis.  There is no evidence of 
extrapulmonary involvement due to sarcoidosis, and the July 
20099 VA examination provided findings addressing diffusion 
capacity.  Hence, there is no error or issue that precludes 
the Board from addressing the merits of this appeal.

Initial Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts found 
during the time period in question. Fenderson v. West, 12 
Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

The Veteran argues that he warrants an initial rating in 
excess of 30 percent for sarcoidosis.  Service connection for 
sarcoidosis was granted in a December 2006 rating decision at 
which time an initial noncompensable evaluation was assigned 
effective from May 6, 2003.  In a July 2007 rating decision, 
the RO increased the rating for sarcoidosis to 30 percent, 
effective May 6, 2003.       

The Veteran's service-connected pulmonary sarcoidosis is 
rated under Diagnostic Code 6846, which provides that 
sarcoidosis with pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids warrants a 30 percent disability 
rating and sarcoidosis with pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control 
warrants a 60 percent disability rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2009).

The rating criteria for Diagnostic Code 6600 indicates that a 
30 percent evaluation is warranted for FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56 to 65 percent predicted. In order to warrant 
a 60 percent evaluation, the PFT must show FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit). The next higher rating of 100 percent is warranted 
where pulmonary function tests show FEV-1 of less than 40 
percent predicted, or FEV-1/FVC of less than 40 percent, or 
DLCO (SB) of less than 40 percent predicted, or maximum 
oxygen consumption of less than 15 ml/kg/min (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure); or if the evidence shows right ventricular 
hypertrophy, or pulmonary hypertension by Echo or cardiac 
catheterization, or episodes of acute respiratory failure; or 
if outpatient oxygen therapy is required. 38 C.F.R. § 4.97, 
Diagnostic Code 6600.

On VA examination in July 2003, the examiner concluded that 
the Veteran's sarcoidosis began during active duty service.  
A chest x-ray conducted in May 1989 suggested the presence of 
hilar adenopathy.  There was no evidence of pulmonary 
involvement.  

In a January 2007 statement, the Veteran reported that had 
been placed on prednisone tablets but was taken off because 
of weight gain and blood pressure elevation.  He also 
complained of shortness of breath.  

A February 2007 statement was received from J.L.A., Jr., M.D.  
Dr. A. reported that the Veteran has had many signs and 
symptoms of sarcoidosis and that he has been treated for 
pulmonary problems and with steroids for extended periods of 
time.  

The Veteran underwent a VA respiratory examination in March 
2007.  He complained of exertional dyspnea and a frequent 
cough.  The diagnosis was pulmonary sarcoidosis.  It was 
noted that the Veteran had subjective complaints of dyspnea 
and chronic cough with normal spirometry test results.  
Physical examination was within normal limits.

In a September 2007 statement, the Veteran's wife reported 
that the Veteran reported difficulty breathing and that he 
difficulty sleeping at night because of this.

On VA examination in July 2009, the Veteran reported taking 
steroids in the past and that he was currently only being 
treated with Ponaris, Albuterol, and guaifenesin.  He denied 
fevers and reported night sweats.  He denied any significant 
weight loss or gain, but reported mild daytime 
hypersomnolence.  He denied hemoptysis or previous 
malignancy.  Examination revealed no overt physical sign of 
pulmonary hypertension, right ventricular hypertrophy, cor 
pulmonale, congestive heart failure, residuals of pulmonary 
embolism, respiratory failure, or evidence of chronic 
pulmonary thromboembolism.  Pulmonary function study showed a 
FEV1 of 94.2 percent; a FEV1/FVC of 80 percent; and a 
diffusion capacity of 65.6%.  

The Board finds that, based upon the evidence of record, the 
Veteran's service-connected sarcoidosis does not warrant a 
higher disability rating under either Diagnostic Code 6600 or 
6846.  As noted above, in order to warrant a disability 
rating of 60 percent, the evidence would need to reflect 
sarcoidosis with pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control.  
However, there is nothing in the record which shows that this 
is the case. The evidence suggests that during the appeals 
period, the Veteran was taking steroids for a period of time, 
but there was no indication that the steroids were of a high 
dose.  Furthermore, at the July 2009 VA examination, the 
Veteran acknowledged steroid treatment in past but denied any 
current treatment with steroids for his service-connected 
sarcoidosis.  The pulmonary function study results do not 
show evidence that equates to a 60 percent rating under 
Diagnostic Code 6600.   Accordingly, the criteria for an 
initial evaluation in excess of 30 percent evaluation are not 
met.  

Accordingly, the weight of the supports the assignment of a 
30 percent schedular evaluation as rated under Diagnostic 
Code 6846 for the entirety of the appeal period, extending 
from May 6, 2003 but not more.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7; Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether an extra-schedular 
evaluation is warranted in this case.  In a recent case, the 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  Ratings have been assigned, both by the RO and in 
this decision by the Board, that contemplate the disability 
and symptomatology of the manifestations of the Veteran's 
disability resulting from sarcoidosis.  There are no 
manifestations of the Veteran's sarcoidosis that have not 
contemplated by the rating schedule and assigned an adequate 
evaluation based on evidence showing the symptomatology 
and/or disability.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in 
order.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2009).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  38 U.S.C.A. §§ 
101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 
3.6(c)(3) (2007).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.

The Veteran reports ongoing lower back pain that began in 
service as a result of carrying heavy back packs during 
various training exercises both during active duty service 
and reserve service.  He states that during service, he 
received treatment on several occasions for lower back 
problems. 

The Veteran's service treatment records during his period of 
active service are negative for any complaints of or 
treatment of a low back disorder.  Treatment records during 
reserve service shows that in August 1979, the Veteran 
reported the onset of low back pain while lifting heavy 
objects the prior day.  The assessment was rule out muscle 
spasm.  The back was found to be normal on examination in 
February 1980.

A June 2003 letter was received from M.E.B., III, M.D.  Dr. 
B. reported that he had reviewed he medical records presented 
to him by the Veteran and that it appeared that the Veteran 
had incurred a back injury in August 1979.  He also noted a 
diagnosis of spina bifida occulta by x-ray in March 1975.

A June 2003 letter was received from E.M.S., Jr., M.D.  Dr. 
S. reported that he examined a copy of the Veteran's medical 
records and that in August 1979 there was a reference to a 
back injury. 

A July 2003 report was received from a chiropractor at the 
Wallace Chiropractic Center.  It was noted that the Veteran 
had a long history of back pain and that the medical records 
reveal the onset of back pain in 1979.

The Veteran underwent a VA examination of the spine in July 
2003.  He reported that there was no specific injury to his 
back but there were multiple smaller episodes such as lifting 
heavy objects where he would experience significant pain and 
back spasms.  He stated that he also had episodes during his 
active duty service, but the examiner could not find 
documentation of this in the records.  The impression was low 
back pain.  The examiner felt that it was as least as likely 
as not that the Veteran's back condition began or was 
aggravated by service due to records showing that the Veteran 
sought treatment for the back while he was in the service.  

The Veteran underwent further VA examination of the spine in 
January 2007.  The examiner indicated review of the claims 
folder and noted that in August 1975 [sic], the Veteran 
sustained a lifting injury with a diagnosis of muscle spasm.  
It was indicated that a subsequent examination for the 
reserves in February 1980 indicated that the Veteran was 
somewhat overweight but otherwise had a normal physical 
examination.  The Veteran reported that post-service, he 
worked 13 years as a deputy sheriff and noted gradual 
worsening of his back.  He indicated that he has been treated 
on numerous occasions by chiropractors but was not receiving 
any other current care for his back.  The diagnosis was 
degenerative joint disease of the lumbosacral spine with x-
ray changes of disk disease.  The examiner concluded that it 
was less likely than not that the Veteran's present back 
problems can be attributed to the injuries described during 
military service.  The rationale was that he had a normal 
physical examination in 1980, and that he has had an 
extensive history of employment in law enforcement following 
his discharge.

Treatment records dated in 2007 from Fields Chiropractic 
Clinics document ongoing lumbar spine treatment.

The Veteran has a current lumbar spine disability, diagnosed 
as degenerative joint disease of the lumbar spine.  The 
question that the Board must decide is whether the Veteran's 
current lumbar spine disorder is attributable to service.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  The probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may 
not reject medical opinions based on its own medical 
judgment. Obert v. Brown, 5 Vet. App. 30 (1993).  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).

The July 2003 VA examiner opined that the Veteran's lumbar 
spine disorder is directly related to his military service.  
In support of his conclusion, the examiner referenced records 
of in-service treatment for low back problems as reported by 
the Veteran.  The service treatment records, however, only 
document one occasion in August 1979 in which the Veteran 
sought treatment for back pain.  The July 2003 VA examiner's 
opinion associating the Veteran's current lumbar spine 
disorder with the Veteran's service is based upon the 
Veteran's report of in-service medical treatment on several 
occasions that is unsupported by the service treatment 
records and is thus discounted by the Board.  Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).

On the other hand, the January 2007 VA examiner concluded 
that the Veteran's lumbar spine disorder was not related to 
his military service.  The VA examiner emphasized that that 
the Veteran had a normal physical examination in 1980.  
Furthermore, the examiner suggested that the disorder is 
attributed to the Veteran's extensive post-service employment 
in law enforcement.  The January 2007 VA examiner had access 
to the Veteran's claims file for review of the pertinent 
medical and other history, and the report of the evaluation 
confirms the file was reviewed.  It is apparent this VA 
examiner, in coming to this conclusion, considered the 
Veteran's entire medical history regarding his lumbar spine 
disorder to include all private medical opinions.   The 
private physicians of record have only referenced the August 
1979 back injury without further comment or nexus opinion.  
Thus, the greater weight of the evidence is against finding a 
nexus between the Veteran's current lumbar spine disorder and 
service.  There is no evidence of arthritis of the lumbar 
spine within one year following separation from service, 
service connection on a presumptive basis is also not 
warranted.  Service connection for a lumbar spine disorder is 
denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001). 


ORDER

Since May 6, 2003, an evaluation greater than 30 percent is 
not warranted for sarcoidosis.

Entitlement to service connection for a lumbar spine disorder 
is denied.


REMAND

The Veteran's claims for service connection for allergies/hay 
fever and hypertension warrant further development.

With regard to the claim for service connection for 
allergies/hay fever, the service treatment records document a 
history of hay fever on ROTC examination in 1972.   The 
Veteran sought treatment for hay fever in September 1975.  On 
VA examination in July 2003, the examiner concluded that the 
Veteran's allergies began during his active duty service and 
that they continue to bother him.  In this regard, the 
Veteran received treatment for hay fever on only one occasion 
during his active duty service, and that the Veteran reported 
a history of experiencing hay fever prior to his entrance 
into military service.  There is no additional evidence of 
chronic hay fever or allergies in the claims folder.  Hence, 
it is unclear whether the VA examiner reviewed the Veteran's 
service treatment records prior to providing the nexus 
statement.  As such, clarification is in order.

The Veteran also claims service connection for hypertension 
on both a direct and secondary basis.  The Veteran has a 
current diagnosis of hypertension.  On VA examination in 
December 2006, the examiner indicated that the Veteran's 
hypertension was not incurred in service or that it was 
secondary to his service-connected sarcoidosis.  During the 
appeal period, service connection was also established for 
nephrolithiasis.  In a July 2008 statement, the Veteran 
stated that his high blood pressure is directly affected by 
his ongoing issues with kidney stones (nephrolithiasis).  
Thus, a medical opinion should be obtained to ascertain 
whether the Veteran's hypertension was caused or is 
aggravated by and his service-connected nephrolithiasis.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the above discussion, the Board has determined 
that additional development of the record is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's 
claims file, to include a copy of this 
REMAND, to the examiner who conducted the 
July 2003 VA examination for review. Re-
examination is not required. The examiner 
is asked to clarify whether the Veteran 
suffers from chronic allergies/hay fever 
and whether it is at least as likely as 
not that such a disorder was incurred 
during active duty service.  The examiner 
is requested to review the service 
treatment records prior to providing any 
statement.  If the examiner is unable to 
answer the questions without a physical 
examination of the Veteran, an examination 
should be scheduled.

2.  Schedule the Veteran for an 
appropriate examination with regard to his 
claim for service connection for 
hypertension.  All indicated tests should 
be accomplished. The claims folder and a 
copy of this REMAND must be made available 
to the examiner.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not whether is it at 
least as likely as not, i.e., is there a 
50/50 chance that any current hypertension 
is caused or worsened by his service-
connected nephrolithiasis.

3.  The RO should review the medical 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If they are 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The Veteran is to be notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for allergies/hay fever and 
entitlement to service connection for 
hypertension.  If any benefit is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


